Merrick, J.
The failure of the defendants to cause the mortgage for twenty five hundred dollars upon lot No. 44 on Union Hill in Worcester, held by Deane Towne, to be assigned to the plaintiff and Small within six months from the date of the bond declared on, and thereby to secure to them a good title to the estate, except as to a previous mortgage thereon to Jonathan Webb, was a breach of the condition of the bond. It is conceded that the amount due on the Towne mortgage, nominally much more, was at least equal to the entire value of the estate over and above the prior incumbrance. This rendered the redemption of the estate by the plaintiff from the second mortgage useless and' unnecessary; and deprived him in fact of the whole value of the property beyond the incumbrance upon it created by the mortgage to Webb. If any loss has accrued from the omission to redeem, it resulted from the failure of the defendants to assign the Towne mortgage to the plaintiff, and thus to help them perform the condition of their bond; and it ought to be borne by the party, by whose omission and failure to perform his contract it has been occasioned. This, upon the facts reported, leads to the conclusion that the plaintiff is entitled to recover of the defendants the difference between the value of the estate and the amount due on the Webb mort*155gage. The damages reported by the assessor were found upon that basis; and therefore the order' of the court that execution should issue upon the judgment for the sum reported by him was correct. Exceptions overruled.